Steuer, J.
Petitioner was prevented from taking a civil service examination for the position of District Health Officer, Grade 4. He now seeks appropriate relief to enable him to take such an examination.
The reason for petitioner’s exclusion was that his application revealed that he lacked one of the requirements for taking the examination, namely, one year’s interneship. Petitioner’s interneship was limited to six months. His claim is that in view of his other professional attainments, insistence on the interne-ship requirement is arbitrary, unreasonable and capricious.
Petitioner listed in his application twenty-three years of medical practice including advanced study at distinguished institutions, important public service and evidence of disinterested work in medical service. To a lay person it would appear that petitioner’s medical career is not without some distinction.
Despite this the court cannot say that respondents’ action *984in promulgating the requirement of interneship and adhering ■to it is either unreasonable, arbitrary or capricious. It came about as a result of the deliberations of a group of well-qualified physicians and is in accord with the requirements of several other jurisdictions. Specialized knowledge is needed not only to formulate the requirements but to pass upon their advisability or necessity. Several reasons occur why a substitute for the interneship training would not be advisable.
While it is not unlikely that individuals will from time to time appear who though they cannot meet the qualifications can nevertheless perform the duties, the fact that such exceptional persons might be excluded does not make the regulation which debars them arbitrary.
The motion is denied.